 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   LISA YARNELL,                                       )    Case No.: 1:18-cv-1483 - JLT
                                                         )
12                   Plaintiff,                          )    ORDER GRANTING PLAINTIFF’S REQUEST
                                                         )    FOR AN EXTENSION OF TIME
13           v.                                          )
14   NANCY A. BERRYHILL,                                 )    (Doc. 10)
     Acting Commissioner of Social Security,             )
15                                                       )
                     Defendant.                          )
16                                                       )
17           On June 2, 2019, the Commissioner filed a stipulation of the parties for an extension of time for
18   the Commissioner to file the administrative record. (Doc. 10) Notably, the Scheduling Order allows
19   for a single extension of thirty days by the stipulation of the parties (Doc. 5-1 at 3), and this is the first
20   extension requested by either party. Accordingly, the Court ORDERS:
21           1.      The request for an extension of time (Doc. 10) is GRANTED; and
22           2.      Plaintiff SHALL file an opening brief no later than July 8, 2019.
23
24   IT IS SO ORDERED.
25       Dated:     June 5, 2019                                   /s/ Jennifer L. Thurston
26                                                           UNITED STATES MAGISTRATE JUDGE

27
28

                                                             1
